Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered March 29, 2007, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]). Inasmuch as the issues he seeks to raise are encompassed within that valid waiver, we will not review them. Fisher, J.P., Covello, Angiolillo and Balkin, JJ., concur.